Bell, J.
The sole insistence in the brief of counsel for the plaintiff in error being that the verdict and judgment of eviction and for rent were unauthorized and contrary to law because the relation of landlord and tenant between the plaintiff and the defendant was not established by the evidence, and this contention not being sustained by the record, but there being, on the other hand, positive and direct testimony by the plaintiff to the effect that the rent contract was made between himself and the defendant alone, although the leased premises were after-wards occupied by the defendant and others, and that the defendant had paid the rent for several months, the judgment of the trial court refusing a new trial must be affirmed.

Judgment affU-med.


Jenhvns, P. J., and Stephens, J., concur.

J-. A. Merritt, for plaintiff in error.
B. A. Harrison, contra.